In an action pursuant to article 15 of the Real Property Actions and Proceedings Law to determine title to real property, the defendant appeals from (1) an order of the Supreme Court, Rockland County, entered October 21, 1976, which granted plaintiff’s motion for summary judgment and denied defendant’s motion, inter alia, for dismissal of the complaint and (2) a judgment of the same court, entered thereon, dated December 20, 1976. Order and judgment affirmed, with one bill of $50 costs and disbursements. Although appellant did not brief the question, she did, on the argument of this appeal, raise the issue of the applicability of section 205 of the Highway Law, which deals with the effect of the abandonment of highways, to the land in question. She contended that under it the plaintiff town had lost its claim to the land. But by its deed dated March 31, 1971 Lochaven Estates Development Co. conveyed to the town the fee to the strip in question. Hence, under Matter of Fusaro v D’Angelo (41 AD2d 567), "Since the town has the fee” to the strip, and not just an easement over it, section 205 of the Highway Law is inapplicable. Shapiro, J. P., Hawkins, Suozzi and Mollen, JJ., concur.